Marshall, Ch. J.,
delivered the opinion of the court to the following effect: — This action is grounded upon a note in writing, which was certainly intended by the defendants to give a credit to McPherson. They are bound, by every principle of moral rectitude and good faith, to fulfil those expectations which they thus raised, and which induced the plaintiff to part with his property. The evidence was clear, that the credit was given upon the faith of the letter.
Unless, therefore, there is some plain and positive rule of law against it, the action ought to be supported. In the case cited from Espinasse, the rule is laid down too broadly. If compared with analogous cases, it will be found to be considerably modified. Thus, if money be delivered by A. to B., to be paid over to C., although no promise is made by B. to C., yet C. may recover the money from B. by an action of assumpsit. If it be said, that in such a case, the law raises the assumpsit from the facts, and if the facts do not imply *an assumpsit, no action will lie ; it may be answered, that in the r* ' present ease, there is an actual assumpsit to all the world, and any L person who trusts, in consequence of that promise, has a right of action.
It has been suggested by the counsel for the defendants, that although an action of assumpsit will not lie, yet, possibly, the plaintiff might support an action for the deceit. But an action for the deceit must be grounded upon the breach of the promise. And if an action will lie, in any form, the present seems to be, at least, as proper as any other.
Judgment affirmed.